DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-3, 6, 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg et al. (US 2001/0005791), hereafter Ginsburg, in view of Kulstad et al. (US 2012/0265172), hereafter Kulstad.
Regarding claim 1, Ginsburg discloses a temperature management system (Par. 24: heat exchange catheter systems to heat or cool a region of the body), the system comprising: (a) a heat transfer device including at least one lumen that provides a flow path for a heat transfer medium (Par. 119: heat transfer catheter 324 has inlet and outlet flow lines 333, 335 for heat exchange medium 331); (b) a reservoir for storing the heat transfer medium (Par. 119: bag 339 of heat exchange fluid 331); (c) a heat exchanger configured to regulate temperature of the heat transfer medium (Par. 120, 121: heat exchange plate 338 in master control unit 241 is in thermal communication with TE cooler 342 to heat or cool the heat exchange fluid), wherein the heat exchanger consumes less than 500 Watts to achieve a cooling rate of 1.0°C/hour in a subject having a mass of about 75 kg (Par. 93, 95: for a patient having a body mass of 75 kg, can achieve warming/cooling rate of 1.0°C/hour with a power supply capable 
However, Kulstad teaches a system for heat of cooling a patient's body, wherein a heat transfer device is an esophageal heat transfer device (Par. 51: esophageal heat transfer device) for the purpose of providing relatively non-invasive core temperature management (Par. 35).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ginsburg such that the heat transfer device is an esophageal heat transfer device, as taught by Kulstad, for the purpose of providing relatively non-invasive core temperature management.
Regarding claims 2 and 3, Ginsburg discloses wherein the heat exchanger consumes between about 72 Watts and about 450 Watts and at least 216 Watts to achieve the cooling rate of 1.0°C/hour in the subject having the mass of about 75 kg (Par. 93, 95: to achieve the desired cooling rate of 1.0°C/hour in a 75 kg patient, power supply can provide power in the rate between 300 and 1000 Watts as required).
Regarding claim 6, Ginsburg discloses wherein the reservoir is disposable (Par. 118: saline bag 339 may be disposable).
Regarding claim 9, Ginsburg discloses further comprising at least one tube for connecting the heat exchanger to the esophageal heat transfer device (Par. 119: dual channel flow line 337 have inlet and outlet flow lines 333, 335 to connect the catheter to the heat exchange plate 338).
Regarding claim 10, Ginsburg discloses a method of managing core body temperature of a patient, the method comprising: (a) attaching a disposable 
However, Kulstad teaches a system for heat of cooling a patient's body, wherein a heat transfer device is an esophageal heat transfer device (Par. 51: esophageal heat transfer device) for the purpose of providing relatively non-invasive core temperature management (Par. 35).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ginsburg such that the heat transfer device is an esophageal heat transfer device, as taught by Kulstad, for the purpose of providing relatively non-invasive core temperature management.
Regarding claim 14, Ginsburg discloses wherein the heat transfer medium is a sterile liquid (Par. 128: heat exchange fluid is sterile).
Regarding claim 15, Ginsburg discloses wherein the heat transfer medium is substantially free of biocide (Par. 133: heat exchange fluid is a biocompatible liquid, and so thus would be substantially free of poisonous or harmful elements).
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Kulstad as applied to claims 1 and 10 above, and further in view of Kochanek et al. (US 2010/0121273), hereafter Kochanek.
Regarding claims 4 and 11, the combination of Ginsburg and Kulstad discloses the invention substantially as claimed, as set forth above for claims 1 and 10 above.  The combination of Ginsburg and Kulstad is silent regarding further comprising an adapter for coupling the reservoir to the heat exchanger and wherein the disposable reservoir is attached to the heat exchanger via an adapter.
However, Kochanek teaches a system and methods for inducing hypothermia in a patient further comprising an adapter for coupling the reservoir to the heat exchanger and wherein the disposable reservoir is attached to the heat exchanger via an adapter (Par. 57: a reservoir and heat exchange may comprise suitable fluid adapters) for the purpose of enabling cold-flush solution to pass from the reservoir and through other elements, such as the heat exchange, in any useful or desired order (Par. 57).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Ginsburg and Kulstad to further comprise an adapter for coupling the reservoir to the heat exchanger, such that the disposable reservoir is attached to the heat exchanger via an adapter, as taught by Kochanek, for the purpose of enabling cold-flush solution to pass from the reservoir and through other elements, such as the heat exchange, in any useful or desired order.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Kulstad in view of Kochanek as applied to claim 4 above, and further in view of Allen (US 5154198).
Regarding claim 5, the combination of Ginsburg, Kulstad and Kochanek discloses the invention substantially as claimed, as set forth above for claim 4.  The combination of Ginsburg, Kulstad and Kochanek is silent regarding wherein the adapter comprises a compression seal.
However, Allen teaches a fluid delivery system wherein an adapter comprises a compression seal (Col. 7, Lines 12-23: adapter 118 has compression seal 122) for the purpose of creating a fluid-tight seal with variable sized tubing. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Ginsburg, Kulstad and Kochanek such that the adapter comprises a compression seal, as taught by Allen, for the purpose of creating a fluid-tight seal with variable sized tubing.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Kulstad as applied to claim 1 above, and further in view of Kreck et al. (US 2013/0030411), hereafter Kreck.
Regarding claims 7 and 8, the combination of Ginsburg and Kulstad discloses the invention substantially as claimed, as set forth above for claim 1.  The combination of Ginsburg and Kulstad is silent regarding wherein the heat exchanger occupies less than 9000 cm3 of space and less than 7000 cm3 of space.
However, Kreck teaches a system for cooling or warming a patient, wherein the heat exchanger occupies less than 9000 cm3 of space and less than 7000 cm3 of 3) for the purpose of keeping the heat exchanger at a more easily manageable size.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Ginsburg and Kulstad such that the heat exchanger occupies less than 9000 cm3 of space and less than 7000 cm3 of space, as taught by Kreck, for the purpose of keeping the heat exchanger at a more easily manageable size.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Kulstad in view of Kochanek as applied to claim 11 above, and further in view of Bitterly (US 4867344).
Regarding claim 12, the combination of Ginsburg, Kulstad and Kochanek discloses the invention substantially as claimed, as set forth above for claim 11.  The combination of Ginsburg, Kulstad and Kochanek is silent regarding wherein the adapter includes a cap and at least one intake tube configured to access the reservoir.
However, Bitterly teaches a coolant dispensing system, wherein the adapter includes a cap (Fig. 3, Col. 4, Lines 21-43: cap 48) and at least one intake tube configured to access the reservoir (Fig. 3, Col. 4, Lines 33-38: dispenser member can be inserted into opening in cap; Col. 6, Lines 49-53: valved tubes may extend through cap 48 for access to vessel 40) for the purpose of simple exchange of used vessels.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Ginsburg, Kulstad and Kochanek such .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Kulstad as applied to claim 10 above, and further in view of Bitterly.
Regarding claim 13, the combination of Ginsburg and Kulstad discloses the invention substantially as claimed, as set forth above for claim 10.  The combination of Ginsburg and Kulstad is silent regarding wherein the reservoir is a bottle.
However, Bitterly teaches a coolant dispensing system, wherein the reservoir is a bottle (Col. 8, Lines 23-32: plastic vessel 140 may be a soft drink bottle) for the purpose of enabling cheap manufacture.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Ginsburg and Kulstad such that the reservoir is a bottle, as taught by Bitterly, for the purpose of enabling cheap manufacture.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Kulstad in view of Kochanek.
Regarding claim 16, Ginsburg discloses a system for managing patient temperature (Par. 24: heat exchange catheter systems to heat or cool a region of the body), the system comprising: (a) a heat transfer device including at least one lumen that provides a flow path for a heat transfer medium (Par. 119: heat transfer catheter 324 has inlet and outlet flow lines 333, 335 for heat exchange medium 331); (b) at least one disposable reservoir containing the heat transfer medium (Par. 119: bag 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ginsburg such that the heat transfer device is an esophageal heat transfer device, as taught by Kulstad, for the purpose of providing relatively non-invasive core temperature management.
The combination of Ginsburg and Kulstad is silent regarding at least one adapter for coupling the disposable reservoir to the heat exchanger.
However, Kochanek teaches a system and methods for inducing hypothermia in a patient further comprising an adapter for coupling the reservoir to the heat exchanger (Par. 57: a reservoir and heat exchange may comprise suitable fluid adapters) for the purpose of enabling cold-flush solution to pass from the reservoir and through other elements, such as the heat exchange, in any useful or desired order (Par. 57).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Ginsburg and Kulstad to further comprise an adapter for coupling the disposable reservoir to the heat exchanger, as taught by Kochanek, for the purpose of enabling cold-flush solution to pass from the reservoir and through other elements, such as the heat exchange, in any useful or desired order.
Regarding claim 17, Ginsburg discloses wherein the feedback parameter is patient temperature (Par. 123: operator may input a pre-selected temperature).
Regarding claim 18, Ginsburg discloses wherein the criterion for patient temperature is a temperature range (Par. 126: target temperature is surrounded by an upper variance set point temperature and lower variance set point temperature; Par. 107: control unit maintains temperature within a range).
Regarding claim 19, Ginsburg discloses wherein the temperature range is between about 33°C to about 35°C (Par. 106: temperature range between 0°C to 35°C; a cooling surface will equilibrate with a body to which it is in contact, making them have substantially the same temperature).
Regarding claim 20, Ginsburg discloses wherein the operational setting is a temperature of the heat transfer medium or a flow rate of the heat transfer medium (Par. 125: control unit changes how much heat is removed from the heat transfer medium by the TE cooler depending on the compared target temperature to sensed temperature).
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Kulstad in view of Kochanek as applied to claim 16 above, and further in view of Edelman et al. (US 2013/0245729), hereafter Edelman.
Regarding claims 21 and 22, the combination of Ginsburg, Kulstad and Kochanek discloses the invention substantially as claimed, as set forth above for claim 16.  The combination of Ginsburg, Kulstad and Kochanek is silent regarding wherein the heat exchanger includes a variable speed motor, and wherein the operational setting is an operational speed of the variable speed motor.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Ginsburg, Kulstad and Kochanek such that the heat exchanger includes a variable speed motor, and wherein the operational setting is an operational speed of the variable speed motor, as taught by Edelman, for the purpose of providing an additional method to control temperature of cooling fluid as desired.
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg in view of Kulstad in view of Kochanek as applied to claim 16 above, and further in view of Worthen et al. (US 6582398), hereafter Worthen.
Regarding claims 23 and 24, the combination of Ginsburg, Kulstad and Kochanek discloses the invention substantially as claimed, as set forth above for claim 16.  The combination of Ginsburg, Kulstad and Kochanek is silent regarding wherein the feedback parameter is a heat transfer medium temperature differential, wherein the heat transfer medium temperature differential is determined by (1) obtaining a first temperature of the heat transfer medium; (b) obtaining a second temperature of 
However, Worthen teaches a system for managing patient temperature, wherein a feedback parameter is a heat transfer medium temperature differential, wherein the heat transfer medium temperature differential is determined by (1) obtaining a first temperature of the heat transfer medium; (b) obtaining a second temperature of the heat transfer medium; and (c) ascertaining a difference between the first temperature and the second temperature (Col. 6, Lines 55-61: regulation of coolant temperature involves measuring the coolant temperature at two locations and calculating the temperature difference between the two locations to determine the actual rate of heat loss by the patient; Col. 7, Lines 8-23: based on the coolant temperature difference, can adjust catheter activation as needed) for the purpose of being able to determine an actual versus target cooling rate.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Ginsburg, Kulstad and Kochanek such that the feedback parameter is a heat transfer medium temperature differential, wherein the heat transfer medium temperature differential is determined by (1) obtaining a first temperature of the heat transfer medium; (b) obtaining a second temperature of the heat transfer medium; and (c) ascertaining a difference between the first temperature and the second temperature, as taught by Worthen, for the purpose of being able to determine an actual versus target cooling rate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794